United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.B., Appellant
and
U.S. POSTAL SERVICE, NORTH PARK
ANNEX, Charlotte, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1974
Issued: April 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 8, 2008 appellant filed a timely appeal from decisions of the Office of Workers’
Compensation Programs dated March 3 and May 27, 2008 denying her claim. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3(d), the Board has jurisdiction over the merits of this claim.
ISSUE
The issue is whether appellant has established that she sustained a right shoulder injury in
the performance of duty, causally related to factors of her federal employment.
FACTUAL HISTORY
On April 26, 2006 appellant, then a 54-year-old clerk, filed an occupational disease claim
alleging that on December 9, 2005 she first became aware of a right shoulder condition.1 She
indicated that on April 26, 2006 she first realized her right shoulder condition was employment
1

Appellant noted that she had filed a claim for a left shoulder condition which had been assigned claim number
xxxxxx455.

related. The employing establishment controverted the claim noting that appellant had been
working in light duty in an area designed to accommodate restrictions from a prior claim.
In support of her claim, appellant submitted medical evidence which included the
following evidence relevant to her right shoulder condition: a March 6, 2006 right shoulder
magnetic resonance imaging (MRI) scan; electromyography reports dated February 20 and
March 24, 2006 by Dr. John A. Welshofer, an examining Board-certified physiatrist with a
subspecialty in pain medicine; an April 18, 2006 clinic note by Dr. Martin M. Henegar, a treating
Board-certified neurological surgeon; an April 7, 2006 office note; and an April 19, 2006
attending physician’s report by Dr. Jerry L. Barron, an attending Board-certified orthopedic
surgeon.
On February 20, 2006 Dr. Welshofer diagnosed probable right shoulder rotator cuff
impingement; possible cervical radiculopathy versus double crush and/or carpal tunnel
syndrome; L3-4, L4-5 and L5-S1 degenerative disc disease with disc protrusions and left
sciatica. He related that appellant developed right shoulder blade pain since her employment
back injury in June 2003. A physical examination revealed “pronounced crepitus in the shoulder
on the right upper extremity,” mildly positive impingement testing and external and internal
rotation pain.
In an April 7, 2006 office note, Dr. Barron diagnosed bilateral shoulder and neck pain. In
the April 19, 2006 attending physician’s report, he diagnosed a right shoulder cuff tear,
discogenic neck pain, myofascial neck and shoulder pain, sciatica and discogenic back pain.
Dr. Barron checked “yes” to the question as to whether these conditions were employment
related and noted that appellant had been injured on the job.
In the April 18, 2006 clinic note, Dr. Henegar reported decreased shoulder range of
motion due to pain and diagnosed bilateral carpal tunnel syndrome.
In a letter dated May 17, 2006, the Office informed appellant that the evidence of record
was insufficient to support her claim. Appellant was advised as to the medical and factual
evidence required to support her claim. The Office requested that appellant submit the additional
evidence within 30 days.
By decision dated July 14, 2006, the Office denied appellant’s claim.
On August 9, 16 and 25, 2006 appellant requested reconsideration and submitted medical
and factual evidence in support of her request. The new medical evidence relevant to her right
shoulder condition includes an August 10, 2006 report by Dr. Welshofer and March 31, 2006
office notes by Dr. Barron.
In his March 31, 2006 office notes, Dr. Barron diagnosed right shoulder partial rotator
cuff tear. A physical examination revealed limited and painful right shoulder range of motion as
well as popping and crepitus on motion. In concluding, Dr. Barron opined that appellant’s right
shoulder injury had been caused or aggravated by her work duties. He also opined that
appellant’s right shoulder injury had occurred at the same time as her left shoulder injury.

2

On August 10, 2006 Dr. Welshofer noted that appellant continued to have shoulder and
neck pain.
By decision dated December 26, 2006, the Office reviewed the merits of the case and
denied modification. It found the medical evidence did not provide a rationalized medical
opinion on the issue presented.
On December 11, 2007 appellant requested reconsideration and submitted an October 17,
2007 report by Dr. Barron in support of her request. On October 17, 2007 Dr. Barron diagnosed
right shoulder impingement which he attributed to her lifting a heavy tub. He also opined that
appellant developed an over use injury due to rehabilitation from left shoulder surgery. A
physical examination revealed supraspinatus pain and weakness and pain with right shoulder
impingement.
By decision dated March 3, 2008, the Office reviewed the merits of the case and denied
modification.
On April 4 and 22, 2008 appellant requested reconsideration and submitted a March 18,
2008 report by Dr. John W. Ellis, an examining Board-certified family practitioner, in support of
her request. Dr. Ellis diagnosed a right rotator cuff tear which he attributed to appellant lifting a
heavy tub of mail at the same time she injured her left shoulder. He related that she sustained an
injury to her left shoulder when she lifted a tub of mail weighing 25 to 30 pounds and that she
also sustained a right shoulder injury at the same time. A physical examination revealed limited
and painful right shoulder range of motion.
By decision dated May 27, 2008, the Office reviewed the merits of the case and denied
modification.
LEGAL PRECEDENT
An occupational disease or illness means a condition produced in the work environment
over a period longer than a single workday or shift by such factors as systemic infection,
continued or repeated stress or strain or other continued or repeated conditions or factors of the
work environment.2
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence establishing the
presence or existence of a condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the condition; and
(3) medical evidence establishing that the employment factors identified by the employee were
the proximate cause of the condition or illness, for which compensation is claimed or stated
differently, medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the employee.3
2

Donald W. Wenzel, 56 ECAB 390 (2005); William Taylor, 50 ECAB 234 (1999); see also 20 C.F.R. § 10.5(q).

3

D.D., 57 ECAB 734 (2006); Donna L. Mims, 53 ECAB 730 (2002).

3

Causal relationship is a medical issue and the medical evidence required to establish
causal relationship is rationalized medical evidence.4 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
is a causal relationship between an employee’s diagnosed conditions and the implicated
employment factors.5 The opinion of the physician must be based on a complete factual and
medical background of the employee, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and the specific employment factors identified by the employee.6
ANALYSIS
The issue is whether appellant met her burden of proof in establishing that she sustained a
right shoulder injury arising out of her repetitive work duties. The Board finds that she did not
submit sufficient medical evidence to establish her claim.
In order to meet her burden of proof in establishing causation, appellant is required to
provide rationalized medical opinion relating her right shoulder injury to her employment. She
submitted a March 6, 2006 MRI scan report and reports by Drs. Barron, Ellis, Henegar and
Welshofer in support of her claim. None of this evidence contains medical rationale explaining
how appellant’s right shoulder condition was caused or contributed to by her work duties.
The March 6, 2007 MRI scan report of appellant’s right shoulder revealed abnormalities
consistent with a partial tear of the supraspinatus tendon. However, as the purpose of the report
is to establish a diagnosis, it does not address the cause of appellant’s condition. Thus, it is not
probative on the issue of causation.7
Appellant submitted office notes dated March 31 and April 7, 2006. In the April 19,
2006 attending physician’s report, Dr. Barron diagnosed a right shoulder cuff tear among other
conditions. He checked “yes” as to whether the conditions were employment related with a
supporting explanation that appellant had been injured on the job. The Board has held that, when
a physician’s opinion on causal relationship consists only of checking “yes” to a form question,
without explanation or rationale, that opinion is of diminished probative value and is insufficient
to establish a claim.8 As Dr. Barron provided no supporting rationale beyond a checkmark and a
statement that appellant was injured at work without any detail, this report is insufficient to meet
appellant’s burden of proof.

4

David Apgar, 57 ECAB 137 (2005).

5

G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Kathryn E. Demarsh, 56 ECAB 677
(Docket No. 05-269, issued August 18, 2005).
6

J.M., 58 ECAB ___ (Docket No. 06-2094, issued January 30, 2007); Roy L. Humphrey, 57 ECAB 238 (2005).

7

See Robert Broome, 55 ECAB 339 (2004); Linda I. Sprague, 48 ECAB 386 (1997).

8

D.D., 57 ECAB 734 (2006).

4

In the March 31, 2006 clinic note, Dr. Barron diagnosed right shoulder partial rotator cuff
tear and provided physical findings. He then concluded that appellant’s right shoulder condition
had been caused or aggravated by her work duties. However, Dr. Barron did not identify which
work activities aggravated her symptoms or how the injury which caused a left shoulder
condition caused her right shoulder condition. Furthermore, he does not explain how her limited
duties as a clerk caused or aggravated her conditions or how she injured her right shoulder at the
same time as she injured her left shoulder. It is speculative to simply opine that work aggravated
her symptoms.9 The Board has held that medical opinions that are speculative or equivocal in
character are of diminished probative value.10 As Dr. Barron’s opinion is speculative in the
March 31, 2006 clinic note, this report is insufficient to meet appellant’s burden of proof.
Appellant also submitted an April 7, 2006 clinic note by Dr. Barron and an August 10,
2006 report by Dr. Welshofer. Dr. Barron, in the April 7, 2006 clinic note, diagnosed bilateral
shoulder and neck pain with no opinion as to causation. In an August 10, 2006 medical report,
Dr. Welshofer which diagnosed continued neck and shoulder pain. The Board has long held that
medical evidence which does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.11 Thus, the April 7,
2006 clinic note by Dr. Barron and the August 10, 2006 report by Dr. Welshofer are insufficient
to meet appellant’s burden of proof.
Appellant also submitted an April 18, 2006 clinic note by Dr. Henegar, who made a brief
reference to decreased shoulder range of motion due to pain. The Board notes that Dr. Henegar’s
report does not provide a full medical history or detail findings on examination of the right
shoulder. Dr. Henegar merely mentioned shoulder pain without noting which opinion. As he did
not address the cause of appellant’s shoulder condition or how it was related to her employment,
this report does not constitute probative medical opinion on causal relationship.12
The record contains an October 17, 2007 report by Dr. Barron and a March 18, 2008
report by Dr. Ellis in which both physicians attributed appellant’s right shoulder condition to
appellant lifting a heavy tub of mail at the same time that she injured her left shoulder. At the
time appellant filed her occupational disease claim for her right shoulder, she noted that she was
not aware of her shoulder condition’s relationship to her employment until March 24, 2006. She
noted that she had filed a recurrence claim beginning December 9, 2005 and that was when she
first became aware of her shoulder condition. However, neither Dr. Barron nor Dr. Ellis
provided a specific and rationalized opinion regarding the causal relationship between
appellant’s right shoulder condition and the factors of employment believed to have caused or
9

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007) (reports that referred to appellant’s condition as
work related were insufficient because they did not offer further explanation or rationale to fortify the conclusions
reached).
10

Kathy A. Kelley, 55 ECAB 206 (2004).

11

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006).

12

K.W., 59 ECAB ___ (Docket No. 07-1669, issued December 13, 2007) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).

5

contributed to such condition. Both physicians attributed appellant’s condition to lifting a heavy
tub of mail with no mention as to the date of the injury. In addition, neither physician provided
any supporting rationale explaining how lifting a heavy tub of mail would cause the diagnosed
condition. The Board has long held that medical reports without medical rationale on causal
relationship are of limited probative value.13 Since neither Dr. Barron nor Dr. Ellis provided any
medical rationale explaining how appellant’s right shoulder condition was employment related,
these report are insufficient to meet appellant’s burden of proof.
The Board finds that appellant did not meet her burden of proof that she sustained a right
shoulder injury in the performance of duty because she failed to provide medical evidence
containing a rationalized explanation of how her shoulder condition was related to her
employment factors.
CONCLUSION
The Board finds that appellant did not establish that she sustained a right shoulder injury
in the performance of duty, causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated May 27 and March 3, 2008 are affirmed.
Issued: April 9, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

13

Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

6

